UNITED STATES SECURITIES AND EXCHANGE COMMISSION Washington, D.C. 20549 FORM N-Q QUARTERLY SCHEDULE OF PORTFOLIO HOLDINGS OF REGISTERED MANAGEMENT INVESTMENT COMPANIES Investment Company Act file number 811-21416 John Hancock Tax-Advantaged Dividend Income Fund (Exact name of registrant as specified in charter) 601 Congress Street, Boston, Massachusetts 02210 (Address of principal executive offices) (Zip code) Salvatore Schiavone, Treasurer 601 Congress Street Boston, Massachusetts 02210 (Name and address of agent for service) Registrant's telephone number, including area code: 617-663-4497 Date of fiscal year end: October 31 Date of reporting period: July 31, 2011 ITEM 1. SCHEDULE OF INVESTMENTS Tax-Advantaged Dividend Income FundAs of 7-31-11 (Unaudited) Shares Value Common Stocks 87.81% (58.83% of Total Investments) $582,528,245 (Cost $528,429,228) Energy 9.93% 65,883,280 Oil, Gas & Consumable Fuels 9.93% BP PLC, ADR (L)(Z) 187,500 8,520,000 Chevron Corp. (L)(Z) 90,000 9,361,800 ConocoPhillips 97,500 7,019,025 Kinder Morgan, Inc. 11,000 310,530 Spectra Energy Corp. (L)(Z) 1,050,000 28,371,000 Total SA, ADR (L)(Z) 227,500 12,300,925 Industrials 1.24% 8,238,600 Industrial Conglomerates 1.24% General Electric Company (L)(Z) 460,000 8,238,600 Telecommunication Services 5.00% 33,138,150 Diversified Telecommunication Services 3.08% Alaska Communications Systems Group, Inc. (Z) 55,000 397,650 AT&T, Inc. (Z) 400,000 11,704,000 Verizon Communications, Inc. (L)(Z) 235,000 8,293,150 Wireless Telecommunication Services 1.92% Vodafone Group PLC, ADR (L)(Z) 453,500 12,743,350 Utilities 71.64% 475,268,215 Electric Utilities 19.79% American Electric Power Company, Inc. (L)(Z) 595,000 21,931,700 Duke Energy Corp. (L)(Z) 765,000 14,229,000 Entergy Corp. (L)(Z) 145,000 9,686,000 FirstEnergy Corp. (Z) 510,000 22,771,500 PNM Resources, Inc. (Z) 58,000 871,160 Progress Energy, Inc. (L)(Z) 600,000 28,044,000 Southern Company (Z) 441,867 17,471,421 UIL Holdings Corp. 510,000 16,284,300 Gas Utilities 9.37% Atmos Energy Corp. (L)(Z) 725,000 24,236,750 Northwest Natural Gas Company (Z) 132,500 5,910,825 ONEOK, Inc. (Z) 440,000 32,027,600 Multi-Utilities 42.48% Ameren Corp. (L)(Z) 555,000 15,995,100 Black Hills Corp. (L)(Z) 600,000 17,928,000 CH Energy Group, Inc. (Z) 457,000 23,338,990 Consolidated Edison, Inc. (L)(Z) 265,000 13,939,000 Dominion Resources, Inc. (L)(Z) 420,000 20,349,000 DTE Energy Company (L)(Z) 543,100 27,068,104 Integrys Energy Group, Inc. (L)(Z) 555,000 27,866,550 National Grid PLC, ADR 200,000 9,838,000 NiSource, Inc. (Z) 790,500 15,912,765 NSTAR 575,000 25,489,750 OGE Energy Corp. 620,000 31,024,800 Public Service Enterprise Group, Inc. (L)(Z) 360,000 11,790,000 Vectren Corp. (L)(Z) 790,000 20,863,900 Xcel Energy, Inc. (L)(Z) 850,000 20,400,000 1 Tax-Advantaged Dividend Income FundAs of 7-31-11 (Unaudited) Shares Value Preferred Securities 61.26% (41.05% of Total Investments) $406,450,343 (Cost $414,802,260) Consumer Discretionary 0.47% 3,131,580 Media 0.47% Comcast Corp., 7.000% (Z) 123,000 3,131,580 Energy 3.35% 22,201,540 Oil, Gas & Consumable Fuels 3.35% Nexen, Inc., 7.350% (C) 882,765 22,201,540 Financials 35.75% 237,198,448 Capital Markets 0.00% Lehman Brothers Holdings, Inc., Depositary Shares, Series C, 5.940% (I) 274,760 2,748 Lehman Brothers Holdings, Inc., Depositary Shares, Series D, 5.670% (I) 65,000 4,550 Lehman Brothers Holdings, Inc., Depositary Shares, Series F, 6.500% (I) 219,300 2,193 Commercial Banks 12.02% Barclays Bank PLC, Series 5, 8.125% (L)(Z) 460,078 11,653,776 HSBC Holdings PLC, 8.000% (C) 325,000 8,872,500 HSBC Holdings PLC, 8.125% (Z) 50,000 1,329,500 Royal Bank of Scotland Group PLC, Series L, 5.750% (L)(Z) 858,500 14,920,730 Santander Finance Preferred SA Unipersonal, Series 10, 10.500% 242,000 6,742,120 Santander Finance Preferred SA, Series 1, 6.410% 15,500 356,500 Santander Holdings USA, Inc., Series C, 7.300% 40,000 1,002,000 USB Capital VIII, Series 1, 6.350% 55,000 1,373,350 Wells Fargo & Company, 8.000% (L)(Z) 1,207,000 33,494,250 Consumer Finance 1.04% HSBC Finance Corp., Depositary Shares, Series B, 6.360% (Z) 150,000 3,588,000 SLM Corp., Series A, 6.970% (Z) 74,000 3,330,000 Diversified Financial Services 18.99% Bank of America Corp., 6.700% (Z) 500,000 11,675,000 Bank of America Corp., 6.375% (Z) 139,000 3,032,980 Bank of America Corp., 6.625% (L)(Z) 355,000 8,147,250 Bank of America Corp., 8.200% (Z) 135,000 3,379,050 Bank of America Corp., Depositary Shares, Series D, 6.204% (Z) 240,000 5,289,600 Bank of America Corp., Series MER, 8.625% (C) 652,800 16,672,512 Citigroup Capital VIII, 6.950% (L)(Z) 540,000 13,370,400 Citigroup Capital XIII (7.875% to 10/30/2015, then 3 month LIBOR + 6.370%), 7.875% 27,100 733,597 Citigroup, Inc., 8.125% 270,400 7,287,280 Deutsche Bank Capital Funding Trust VIII, 6.375% (Z) 282,000 6,463,440 Deutsche Bank Contingent Capital Trust II, 6.550% (Z) 310,000 7,309,800 Deutsche Bank Contingent Capital Trust III, 7.600% (L)(Z) 797,893 20,138,819 ING Groep NV, 7.050% (Z) 140,000 3,138,800 ING Groep NV, 6.200% (Z) 109,100 2,242,005 JPMorgan Chase & Company, 8.625% (Z) 140,000 3,822,000 RBS Capital Funding Trust VII, 6.080% 983,000 13,260,670 Insurance 3.68% MetLife, Inc., Series B, 6.500% (L)(Z) 977,200 24,420,228 2 Tax-Advantaged Dividend Income FundAs of 7-31-11 (Unaudited) Shares Value Financials (continued) Thrifts & Mortgage Finance 0.02% Federal National Mortgage Association, Series S, 7.750% 60,000 142,800 Telecommunication Services 2.28% 15,155,584 Diversified Telecommunication Services 1.25% Qwest Corp., 7.375% 320,000 8,304,000 Wireless Telecommunication Services 1.03% Telephone & Data Systems, Inc., 6.875% 240,176 6,033,221 United States Cellular Corp., 6.950% 32,181 818,363 Utilities 19.41% 128,763,191 Electric Utilities 13.63% Alabama Power Company, Class A, 5.300% (Z) 193,200 4,830,000 Carolina Power & Light Company, 5.440% (Z) 111,493 10,853,152 Duquesne Light Company, 6.500% (L)(Z) 427,000 21,203,240 Entergy Arkansas, Inc., 4.560% (Z) 9,388 784,192 Entergy Arkansas, Inc., 6.450% (Z) 110,000 2,701,875 Entergy Mississippi, Inc., 4.920% (Z) 8,190 772,931 Entergy Mississippi, Inc., 6.250% (Z) 197,500 4,962,188 FPC Capital I, Series A, 7.100% (Z) 55,000 1,402,500 Mississippi Power Company, 5.250% 262,500 6,591,375 PPL Corp., 9.500% 285,000 15,985,650 PPL Electric Utilities Corp., Depositary Shares, 6.250% (Z) 500,000 12,540,000 Southern California Edison Company, 6.125% (Z) 50,000 4,842,190 Southern California Edison Company, Series C, 6.000% (Z) 30,000 2,923,125 Independent Power Producers & Energy Traders 2.44% Constellation Energy Group, Inc., Series A, 8.625% (L)(Z) 597,483 16,185,814 Multi-Utilities 3.34% BGE Capital Trust II, 6.200% (Z) 160,500 4,015,710 Consolidated Edison Company of New York, Inc., Series A, 5.000% 25,180 2,452,532 Consolidated Edison Company of New York, Inc., Series C, 4.650% 16,400 1,492,400 Consolidated Edison Company of New York, Inc., Series D, 4.650% 5,000 422,764 Interstate Power & Light Company, Series B, 8.375% (Z) 230,000 6,596,400 Xcel Energy, Inc., Series G, 4.560% (Z) 77,350 7,205,153 Short-Term Investments 0.19% (0.13% of Total Investments) $1,248,000 (Cost $1,248,000) Shares Value Repurchase Agreement 0.19% 1,248,000 Repurchase Agreement with State Street Corp. dated 7-29-11 at 0.010% to be repurchased at $1,248,000 on 7-1-11, collateralized by $1,160,000 Federal Home Loan Mortgage Corp., 0.515% due 11-26-12 (valued at $1,164,350) and $110,000 U.S. Treasury Notes, 2.375% due 6-30-18 (valued at $112,063, including interest) 1,248,000 1,248,000 Total investments (Cost $944,479,488)† 149.26% $990,226,588 Other assets and liabilities, net (49.26%) ($326,821,211) Total net assets 100.00% $663,405,377 The percentage shown for each investment category is the total value the category as a percentage of the net assets of the Fund. 3 Tax-Advantaged Dividend Income FundAs of 7-31-11 (Unaudited) ADR American Depositary Receipts LIBOR London Interbank Offered Rate (C) All or a portion of this security is segregated at the custodian as collateral for options. Total collateral value at 7-31-11 was $50,792,187. (I) Non-income producing security. (L) All or a portion of this security is on loan as of 7-31-11, and is part of segregated collateral pursuant to the Committed Facility Agreement. Total value of securities on loan at 7-31-11 was $300,504,253. (Z) All or a portion of this security is segregated as collateral pursuant to the Committed Facility Agreement. Total collateral value at 7-31-11 was $647,078,892. † At 7-31-11, the aggregate cost of investment securities for federal income tax purposes was $956,607,347. Net unrealized appreciation aggregated $33,619,241, of which $103,922,756 related to appreciated investment securities and $70,303,515 related to depreciated investment securities. 4 Notes to the Schedule of Investments (Unaudited) Security valuation. Investments are stated at value as of the close of regular trading on the New York Stock Exchange (NYSE), normally at 4:00 P.M., Eastern Time. The Fund uses a three-tier hierarchy to prioritize the pricing assumptions, referred to as inputs, used in valuation techniques to measure fair value. Level 1 includes securities valued using quoted prices in active markets for identical securities. Level 2 includes securities valued using significant observable inputs. Observable inputs may include quoted prices for similar securities, interest rates, prepayment speeds and credit risk. Prices for securities valued using these inputs are received from independent pricing vendors and brokers and are based on an evaluation of the inputs described. Level 3 includes securities valued using significant unobservable inputs when market prices are not readily available or reliable, including the Fund’s own assumptions in determining the fair value of investments. Factors used in determining value may include market or issuer specific events, changes in interest rates and credit quality. The inputs or methodology used for valuing securities are not necessarily an indication of the risk associated with investing in those securities. The following is a summary of the values by input classification of the Fund’s investments as of July 31, 2011, by major security category or type: Total Level 2 Level 3 Market Level 1 Significant Significant Value at Quoted Observable Unobservable 7/31/2011 Price Inputs Inputs Common Stocks Energy $65,883,280 $65,883,280 - - Industrials 8,238,600 8,238,600 - - Telecommunication Services 33,138,150 33,138,150 - - Utilities 475,268,215 475,268,215 - - Preferred Securities Consumer Discretionary 3,131,580 3,131,580 - - Energy 22,201,540 22,201,540 - - Financials 237,198,448 237,195,700 $2,748 - Telecommunication Services 15,155,584 15,155,584 - - Utilities 128,763,191 79,297,534 49,465,657 - Short-Term Investments 1,248,000 - 1,248,000 - Total investments in Securities $990,226,588 $939,510,183 $50,716,405 - Other Financial Instruments: Written Options ($1,038,225) ($1,038,225) - - Changes in valuation techniques may result in transfers in or out of an assigned level within the disclosure hierarchy. During the nine-month period ended July 31, 2011, there were no significant transfers in or out of Level 1 or Level 2 assets. In order to value the securities, the Fund uses the following valuation techniques. Equity securities, including exchange-traded funds, held by the Fund are valued at the last sale price or official closing price on the principal securities exchange on which they trade. In the event there were no sales during the day or closing prices are not available, then securities are valued using the last quoted bid or evaluated price. Foreign securities and currencies, including forward foreign currency contracts, are valued in U.S. dollars, based on foreign currency exchange rates supplied by an independent pricing service. Certain securities and forward foreign currency contracts traded only in the over-the-counter market are valued at the last bid price quoted by brokers making markets in the securities at the close of trading. Certain short-term securities are valued at amortized cost. Other portfolio securities and assets, where market quotations are not readily available, are valued at fair value, as determined in good faith by the Fund’s Pricing Committee, following procedures established by the Board of Trustees. 5 Repurchase agreements. The Fund may enter into repurchase agreements. When the Fund enters into a repurchase agreement, it receives collateral which is held in a segregated account by the Fund’s custodian. The collateral amount is marked-to-market and monitored on a daily basis to ensure that the collateral held is in an amount not less than the principal amount of the repurchase agreement plus any accrued interest. In the event of a default by the counterparty, realization of the collateral proceeds could be delayed, during which time the collateral value may decline. Options. There are two types of options, a put option and a call option. A call option gives the purchaser of the option the right to buy (and the seller the obligation to sell) the underlying instrument at the exercise price. A put option gives the purchaser of the option the right to sell (and the writer the obligation to buy) the underlying instrument at the exercise price. Writing puts and buying calls may increase the Fund’s exposure to changes in the value of the underlying instrument. Buying puts and writing calls may decrease the Fund’s exposure to such changes. Risks related to the use of options include the loss of the premium, possible illiquidity of the options markets, trading restrictions imposed by an exchange and movements in underlying security values. Options are traded either over-the-counter or on an exchange. Options listed on an exchange are valued at their closing price. If no closing price is available, then they are valued at the mean between the last bid and ask prices from the exchange on which they are principally traded. For options not listed on an exchange, an independent pricing source is used to value the options at the mean between the last bid and ask prices. When the Fund purchases an option, the premium paid by the Fund is included in the Portfolio of Investments and subsequently “marked-to-market” to reflect current market value. When the Fund writes an option, the premium received is included as a liability and subsequently “marked-to-market” to reflect current market value of the option written. During the nine months ended July 31, 2011, the Fund wrote option contracts to generate income and reduce overall volatility of the portfolio. The following tables summarize the Fund’s written options activities during the nine months ended July 31, 2011 and the contracts held at July 31, 2011. NUMBER OF PREMIUMS RECEIVED CONTRACTS (PAID) Outstanding, beginning of period 2,519 $2,370,329 Options written 19,149 24,739,679 Options closed (15,538) (23,825,133) Options expired (4,315) (1,459,639) Outstanding, end of period 1,815 $1,825,236 NAME OF ISSUER EXERCISE EXPIRATION NUMBER OF PREMIUM VALUE PRICE DATE CONTRACTS CALLS Morgan Stanley Cyclical Index $1,080 Aug 2011 70 $164,288 ($32,900) Russell 2000 Index 835 Aug 2011 90 160,131 (50,400) S&P 100 Index 590 Aug 2011 865 845,086 (622,800) S&P 400 MidCap Index 980 Aug 2011 80 150,958 (59,200) S&P 500 Index 1,355 Aug 2011 540 430,368 (253,800) S&P 600 MidCap Index 460 Aug 2011 170 74,405 (19,125) Total 1,815 $1,825,236 ($1,038,225) 6 Fair value of derivative instruments by risk category The table below summarizes the fair value of derivatives held by the Fund at July 31, 2011 by risk category: Risk Financial instruments location Asset Derivatives Liability Derivatives Fair Value Fair Value Equity contracts Written options - ($1,038,225) For additional information on the Fund's significant accounting policies, please refer to the Fund's most recent semiannual or annual shareholder report. 7 ITEM 2. CONTROLS AND PROCEDURES. (a) Based upon their evaluation of the registrant's disclosure controls and procedures as conducted within 90 days of the filing date of this Form N-Q, the registrant's principal executive officer and principal accounting officer have concluded that those disclosure controls and procedures provide reasonable assurance that the material information required to be disclosed by the registrant on this report is recorded, processed, summarized and reported within the time periods specified in the Securities and Exchange Commission's rules and forms. (b) There were no changes in the registrant's internal control over financial reporting that occurred during the registrant's last fiscal quarter that has materially affected, or is reasonably likely to materially affect, the registrant's internal control over financial reporting. ITEM 3. EXHIBITS. Separate certifications for the registrant's principal executive officer and principal accounting officer, as required by Rule 30a-2(a) under the Investment Company Act of 1940, are attached. SIGNATURES Pursuant to the requirements of the Securities Exchange Act of 1934 and the Investment Company Act of 1940, the registrant has duly caused this report to be signed on its behalf by the undersigned, thereunto duly authorized. John Hancock Tax-Advantaged Dividend Income Fund By: /s/ Keith F. Hartstein Keith F. Hartstein President and Chief Executive Officer Date: September 20, 2011 Pursuant to the requirements of the Securities Exchange Act of 1934 and the Investment Company Act of 1940, this report has been signed below by the following persons on behalf of the registrant and in the capacities and on the dates indicated. By: /s/ Keith F. Hartstein Keith F. Hartstein President and Chief Executive Officer Date: September 20, 2011 By: /s/ Charles A. Rizzo Charles A. Rizzo Chief Financial Officer Date: September 20, 2011
